DETAILED ACTION
Representative Figure

    PNG
    media_image1.png
    514
    519
    media_image1.png
    Greyscale





Election/Restrictions
Applicant’s election without traverse is again acknowledged:

    PNG
    media_image2.png
    459
    779
    media_image2.png
    Greyscale

Pending Elected Claims

    PNG
    media_image3.png
    404
    646
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 112
Claims 1-7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what Applicants intend by the recitation, “configured,” as it used in the claims.  It is unclear what specific structure this language is intended to define. This language is not seen to comport with the requirement that the claims particularly point out and distinctly claim the subject matter which Applicant regards as his invention. Absent a clear recitation of the nature of configuration and the structure attendant therewith, these claims are indefinite. The metes and bounds of patent protection sought are not clearly ascertainable. Additionally, the claim is not seen to put potential infringers on clear notice as to what constitutes infringement. For these reasons, the claims are seen to be vague and indefinite.
While it is understood how a “tank” could have a “tank outlet,” it is unclear how a “sump” could comprise a “tank outlet.” 







Prior Art of Interest

    PNG
    media_image4.png
    505
    504
    media_image4.png
    Greyscale

FIG. 8 shows in schematic form, the spraying circuit of the preferred embodiment of the invention. The basic pumping circuit includes a pump 14 with hose 24 extending to pressure relief valve 56 and then into tank 50. Hose 26, from the other side of pump 14 extends through filter 52, tank shut off valve 54, and then to the bottom of tank 50. When tank shut off valve 54 is opened, and pump 14 is operated (after priming), hose 24 will provide pressure to tank 50 and actually agitate the contents of tank 50 to provide good mixing of whatever fluid might be in there. Hose 26, alternatively, will suction liquid from tank 50, filter any contaminants and particulate matter at filter 52, and direct the fluid through pressure gauge 134 to valve 78. Depending on which way the valve is turned (closed, or directional), fluid will be directed to either spray gun 82 or nozzle 62 on boom 60.


    PNG
    media_image5.png
    520
    799
    media_image5.png
    Greyscale



Claim Rejections - 35 USC § 102/103
Claims 1-6 are rejected under 35 U.S.C. 102(A1/A2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over HILL (US 6,958,118 B2). HILL discloses a similar “system” including a tank 120, filters 106 (multi-stage), 110 and 132, valves 208, 210, 212, and 308, agitators 126, 137, and nozzle 114, all coupled together.

    PNG
    media_image6.png
    735
    1010
    media_image6.png
    Greyscale

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over HILL (US 6,958,118 B2) as applied to claims 1-6 above, and further in view of MECKLIN (US 3,463,397). HILL does not appear to expressly discloses a “sparge tube.”
See sparge tube 52 in MECKLIN, which discloses a fluid spraying system. In view of this disclosure, it would have been obvious to one of ordinary skill in the art to incorporate a sparge tube into the system of HILL in order to accomplish mixing/agitation/distribution of materials.

    PNG
    media_image7.png
    724
    405
    media_image7.png
    Greyscale

Information Disclosure Statement
The listing of references (e.g., the trademarked terms in the published application set forth in at least paragraph “[0018]”) in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Response to Arguments
Applicant argues:
Claim 1-7 and 10 particularly point out and distinctly claim the subject matter the inventors regard as the invention because a person having ordinary skill in the art understands the structure defined by the phrase "configured to receive fluid flow from the filtering branch." In particular, a person having ordinary skill in the art would understand that the structure of the agitator configured as recited in claim 1 includes a fluid connection, such as a pipe fitting, to allow fluid to flow. Such fluid connections are widely known and understood in the art.

The meaning of the recitation, “configured,” as it used in the claims is unclear.  It is unclear what specific structure this language is intended to define. This language is not seen to comport with the requirement that the claims particularly point out and distinctly claim the subject matter which Applicant regards as his invention.
In proffering one possible interpretation, i.e., including a “pipe fitting,” Applicant’s argument only serves to prove the Examiner’s point. Is a “pipe fitting” necessary? Can infringement occur without a “pipe fitting” being present? What are the alternative options? Evidenced by Applicant’s argument, the “configured” recitations are subject to numerous different possible interpretations, and as such, indefinite.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Robert James Popovics whose telephone number is (571) 272-1164.  The examiner can normally be reached from 10:00 AM - 6:00 PM. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776